
	
		II
		112th CONGRESS
		1st Session
		S. 327
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2011
			Mr. Udall of Colorado
			 (for himself and Mr. Bennet) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To name the Department of Veterans Affairs telehealth
		  clinic in Craig, Colorado, as the Major William Edward Adams Department
		  of Veterans Affairs Clinic.
	
	
		1.Name of Department of
			 Veterans Affairs telehealth clinic, Craig, ColoradoThe Department of Veterans Affairs
			 telehealth clinic in Craig, Colorado, shall after the date of the enactment of
			 this Act be known and designated as the Major William Edward Adams
			 Department of Veterans Affairs Clinic. Any reference to such clinic in
			 any law, regulation, map, document, record, or other paper of the United States
			 shall be considered to be a reference to the Major William Edward Adams
			 Department of Veterans Affairs Clinic.
		
